UNPUBLISHED

UNITED STATES COURT OF APPEALS

FOR THE FOURTH CIRCUIT

SHERMAN L. KING,
Petitioner,

v.

NEWPORT NEWS SHIPBUILDING AND
                                                                No. 96-2628
DRY DOCK COMPANY; DIRECTOR,
OFFICE OF WORKERS' COMPENSATION
PROGRAMS, UNITED STATES
DEPARTMENT OF LABOR,
Respondents.

On Petition for Review of an Order
of the Benefits Review Board.
(94-295)

Submitted: June 17, 1997

Decided: August 6, 1997

Before WILKINS and HAMILTON, Circuit Judges, and
BUTZNER, Senior Circuit Judge.

_________________________________________________________________

Affirmed by unpublished per curiam opinion.

_________________________________________________________________

COUNSEL

Robert E. Walsh, Matthew H. Kraft, RUTTER & MONTAGNA,
L.L.P., Norfolk, Virginia, for Petitioner. Benjamin M. Mason,
MASON & MASON, P.C., Newport News, Virginia, for Respon-
dents.

_________________________________________________________________
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).

_________________________________________________________________

OPINION

PER CURIAM:

Petitioner Sherman L. King appeals the Benefits Review Board's
("BRB") summary affirmance of the Administrative Law Judge's
("ALJ") denial of his claim for disability benefits under the Long-
shore and Harbor Workers' Compensation Act (the"Act"), 33
U.S.C.A. §§ 901-950 (West 1986 & Supp. 1997).* Finding that the
ALJ's decision was supported by substantial evidence, we affirm.

I.

On August 8, 1990, while an employee of Newport News Ship-
building and Dry Dock Company ("Newport News"), King injured his
hand when he attempted to pull on a heavy piece of steel. From
August 8, 1990, until August 7, 1991, King alternated between work-
ing at Newport News in a limited capacity in accordance with his sur-
geon's restrictions and being out on temporary total disability due to
his various hand and wrist surgeries. During this time, King continued
to work a second job at Sanitez, a janitorial company. The computa-
tion of King's average weekly wage for disability compensation pur-
poses was based solely on his earnings from Newport News, and it
is undisputed that Newport News was aware of King's employment
with Sanitez.
_________________________________________________________________
*The BRB never addressed the merits of the appeal. On September 12,
1996, the BRB sent the parties a notice stating that pursuant to the provi-
sions of Public Law Number 104-134, enacted on April 26, 1996, all
appeals to the BRB relating to claims under the Act were deemed to have
been affirmed if the case had been pending before the BRB for one year
by September 12, 1996. Because King's appeal met these criteria, the
BRB informed the parties that the ALJ's decision had been effectively
affirmed by the BRB on September 12, 1996, for purposes of their rights
to obtain review in this court.

                    2
King's disability checks included the following statement above
the signature line:

          FOR COMPENSATION RECIPIENTS OF TEMPORARY
          TOTAL OR PERMANENT TOTAL DISABILITY BENEFITS
          ONLY: "I CERTIFY, AS ATTESTED BY MY SIGNA-
          TURE, THAT I HAVE NOT WORKED IN ANY GAIN-
          FUL EMPLOYMENT DURING THE PERIOD OF
          DISABILITY COVERED BY THIS CHECK."

King signed these checks for a combined total of approximately nine
months, notwithstanding the fact that he was working for Sanitez at
the time he endorsed the checks. King testified that he attempted to
read the statement above the signature line but did not understand it.
Newport News terminated King on August 11 for violation of Yard
Rule Number 10, "Falsification of Company Records."

Arguing that Newport News discriminated against him in terminat-
ing his employment, King filed this claim, alleging a violation of Sec-
tion 49 of the Act. 33 U.S.C.A. § 948a. In addition, King sought
temporary total disability benefits for the period subsequent to his dis-
charge. The ALJ denied King's claim, and the BRB summarily
affirmed.

II.

Section 49 of the Act provides that "[i]t shall be unlawful for any
employer . . . to discharge or in any other manner discriminate against
an employee as to his employment because such employee has
claimed or attempted to claim compensation . . . under this chapter."
To be successful, a section 49 claim must have two elements. "First,
an employer must commit a discriminatory act . . .`the essence of
[which] lies in the different treatment of like groups or individuals.'"
Holliman v. Newport News Shipbuilding, 852 F.2d 759, 761 (4th Cir.
1988) (quoting Dickens v. Tidewater Stevedoring Corp., 656 F.2d 74,
76 (4th Cir. 1981)). Second, the discriminatory act must be motivated,
at least in part, by animus against the employee because of the
employee's pursuit of his rights under the Act. See Holliman, 852
F.2d at 761; see also Geddes v. Benefits Review Bd., 735 F.2d 1412,
1415 (D.C. Cir. 1984).

                     3
King essentially makes two arguments in support of his claim that
the ALJ erred in its rejection of his discrimination claim. First, he
contends that the circumstances surrounding his termination were
suspicious. Newport News indisputably knew that King was working
a second job. He was never told either that he could not cash his dis-
ability checks or that he needed to complete additional paperwork. In
addition, the investigation was initiated by the Newport News' work-
ers' compensation department. Further, King points out that his read-
ing skills are limited and that he did not have the requisite intent to
defraud.

Second, King contends that he was treated differently from an
employee who was permitted to repay his benefits and keep his job.
King asserts that this employee was treated favorably, because the
"falsification" was discovered after the employee's disability was
resolved and Newport News was, therefore, no longer obligated to
pay compensation. Because King was not given the same opportunity
to repay his benefits, he asserts that his discharge was discriminatory.

In addressing this issue, the ALJ found that there was no evidence
that Newport News' discharge of King was a discriminatory act. In
support of this finding, the ALJ noted that Yard Rule 10 does not
require any specific intent. Falsification of records is "expressly pro-
hibited" and "will subject the offending employee to discharge or
other discipline." We do not pass judgment on the wisdom of a rule
established by competing parties in a marketplace. See Holliman, 852
F.2d at 762.

In addition, Newport News submitted evidence of thirty employees
who had been terminated for violation of Yard Rule 10. One, like
King, was terminated after falsely signing compensation checks for an
extended period of time. In rebuttal, King points to one employee
who was not terminated. However, that employee signed only three
checks. King's situation is much more easily compared to the
employee who falsely signed checks for an extended period of time,
and thus, substantial evidence supports the conclusion that King was
treated like other similarly-situated employees.

Finally, the ALJ was able to evaluate the credibility of Carson
Boone, the Supervisor of Personnel for Newport News, when he testi-

                    4
fied and was cross-examined as to the circumstances surrounding
King's termination. This credibility determination is not subject to
review. See Grizzle v. Pickands Mather, 994 F.2d 1093, 1096 (4th
Cir. 1993). Because the evidence fails to reflect that King was treated
differently from any other employee who falsely endorsed disability
checks for an extended period of time, we reject King's argument and
affirm the ALJ's finding that Newport News' dismissal of King was
not discriminatory. See See v. Washington Met. Area Transit Auth.,
36 F.3d 375, 380 (4th Cir. 1994) (appellate court must defer to the
ALJ's credibility determinations and inferences from the evidence,
despite other, more reasonable conclusions).

III.

King also asserts that his disability claim should have been consid-
ered separately from his Article 49 claim. King contends that the ALJ
erred in finding that King was not entitled to temporary total disabil-
ity benefits because Newport News failed to establish the availability
of suitable alternate employment which King was capable of perform-
ing within his medical restrictions. See Newport News Shipbuilding v.
Tann, 841 F.2d 540, 542 (4th Cir. 1988). Newport News maintains
that King performed post-injury, light-duty work at its facility and
would still be so employed had he not been discharged for breaching
company rules. Newport News asserts that this evidence satisfied its
burden of proof under Tann.

We agree with Newport News that substantial evidence supported
the ALJ's determination that the evidence revealed the availability of
suitable, alternate employment. For a year after his injury, King
returned to work at Newport News within his restrictions whenever
he was able. During that time, it is undisputed that Newport News
found suitable employment for King. It is further undisputed that
King's restrictions have not changed and that King's prior position is
still available. When a claimant is discharged for reasons unrelated to
his disability, an employer does not have a continuing responsibility
to identify new suitable alternate employment, as an employer is not
a long-term guarantor of employment. See Brooks v. Newport News
Shipbuilding, 26 B.R.B.S. 1 (1992), aff'd sub nom., Brooks v. Direc-
tor, OWCP, 2 F.3d 64, 65-66 (4th Cir. 1993).

                    5
Accordingly, we affirm the BRB's denial of King's claim. We dis-
pense with oral argument because the facts and legal contentions are
adequately presented in the materials before the court and argument
would not aid the decisional process.

AFFIRMED

                    6